DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to claim 1 asserting that the pathway the blade of Simpson travels while rotating and extending outside of the bearing block is an “arced shape” rather than an elliptical path is not found to be persuasive. Firstly, it is not clear what the term “arced shape” refers to in contrast to an “elliptical shape” and further clarification is requested, and secondly, as shown in Applicant’s amended diagrams to Simpson Figs. 16A-D, the motion illustrated is seen to be in the path of an ellipse. Specifically, as a blade rotates in a circular fashion (see Simpson Cols. 4, Lines 55-60) while traveling along a longitudinal axis in a substantially linear fashion (see Simpson Col. 4, Lines 61-67), the resulting pathway of the blade is that of an ellipse in that the path that the circular blade forms at its edge is an elliptical path because it is circular with a longitudinal translation (see Simpson Col. 4, Lines 55-67)
Specification
The substitute specification filed in “Remarks” on 6/20/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
The specification should commence on a separate sheet (37 CFR 1.71(f))
A clean copy of the specification has not been supplied in addition to the marked-up copy filed within the “Remarks” document.

Drawings
Applicant’s arguments, see Remarks, filed 6/20/2022, with respect to the objection to the drawings for failing to show the “elliptical pivot track” as recited in claim 1 have been fully considered and are persuasive in light of Applicant’s removal of the phrase from claim 1.  The objection of the drawings has been withdrawn. 

Claim Objections
Applicant’s arguments, see Remarks, filed 6/20/2022, with respect to the objection of claim 1 for being incorrectly numbered as “Claim 2” have been fully considered and are persuasive in light of Applicant’s amendment to renumber claim 1 properly as “Claim 1”.  The objection of claim 1 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a means for actuating said drive member” and “ a means for driving said scalpel blade to extend out of sale slot in an elliptical pathway via said drive member” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Remarks, filed 6/20/2022, with respect to the 112b rejection of claim 1 and claims 2-9 dependent thereon regarding the phrase “along said elliptical pivot track” lacking antecedent basis in the claims have been fully considered and are persuasive in light of Applicant’s amendment to remove the phrase from claim 1.  The 112b rejection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 7811293 B2) (previously of record)
Regarding claim 1, Simpson discloses: An actuating scalpel device (see Fig. 11A, see Col. 3, Lines 10-15 mentioning how the device is used to cut through skin in a manner akin to a scalpel) comprising: a scalpel blade (blade 1, see Figs. 16A-16D) that possesses a curved cutting edge (see Figs 16A-16D showing blade 1 having a curved distal end); a probe tip housing (bearing block 2, see Fig. 11A) that fully contains said scalpel blade when in a retracted position (see Col. 4, Lines 10-15 mentioning how the blade is kept recessed within bearing block 2 until an operator initiates a cutting event); a slot in said probe tip housing through which said curved cutting edge is adapted to extend (see Figs. 16A-16D showing bearing 2 has an opening at the distal end that allows the blade to extend through); and a driving member (input rod 4, see Fig. 11A) connected to said scalpel blade at a first driving member end (see Col. 4, Lines 8-15 mentioning how input rod 4 connects to blade 1 via a pivot pin 5) and an actuator (compression spring 8, see Fig. 11A) at a second driving member end (see Fig. 11A showing input rod 4 extending through compression spring 8 and connecting via flange 7), said driving member connected to an elliptical drive train configured to move said scalpel blade in an elliptical path (see Col. 4, Lines 55-67 mentioning the blade rotates about axle 6, as it rotates, it emerges from the stationary position to a fully exposed position. Combined with the circular cutting motion shown in Examiner’s Diagram of Figs. 16A-16D below, thereby forming an elliptical path from the rotation of the blade and distal translation from the bearing block) when said scalpel blade is deployed to extending outside and return inside of said probe tip housing (see Col. 4, Lines 55-67 mentioning wherein the blade rotates while emerging from the tip of the housing along the longitudinal axis, thereby constituting an elliptical path)

    PNG
    media_image1.png
    598
    756
    media_image1.png
    Greyscale

Figs. 16A-16D
Regarding claim 2, Simpson discloses the invention of claim 1, Simpson further discloses wherein said driving member is a rod (input rod 4 is seen to be a rod) attached to an elongate region of the scalpel blade (see Figs. 11A-11B and 15B showing input rod 4 attached to an elongate region of the blade)
Regarding claim 3, Simpson discloses the invention of claim 1, Simpson further discloses wherein said elliptical path is defined by a single point on said curved cutting edge that traverses through a) from when said scalpel blade is in said retracted position to b) when said scalpel blade is deployed to move outside of said probe tip housing to c) when said scalpel blade returns to said retracted position (see Col. 4, Lines 55-67 mentioning the blade rotates about axle 6, as it rotates, it emerges from the stationary position to a fully exposed position. Combined with the circular cutting motion shown in Examiner’s Diagram of Figs. 16A-16D above, thereby forming an elliptical path from the rotation of the blade and distal translation from the bearing block that each and every part of the blade participates in)
Regarding claim 4, Simpson discloses the invention of claim 3, Simpson further discloses wherein said elliptical path is a circular path (blade 1 is seen to rotate in a circular motion when extended from the bearing block as shown in Figs. 15A and 16A-16D)
Regarding claim 7, Simpson discloses the invention of claim 1, Simpson further disclose a handle body (see Fig. 15A showing a handle body) and trigger device (trigger 14, see Fig. 11A) adapted to be hand held (see Col. 4, Lines 16-20 mentioning a user actuates the trigger), said driving member extending from said handle body and trigger device through a probe shaft and terminating at said scalpel blade (input rod 4 extends from flange 7 (within housing) through an outer shaft (element 3 in Fig. 11B) and terminates at the blade 1 as shown in Fig. 11B)
Regarding claim 8, Simpson discloses the invention of claim 7, Simpson further discloses wherein said handle body and trigger device is adapted to actuate said driving member to move said scalpel blade in and out of said slot (input rod 4, when actuated forces blade out of bearing block 2, see Col 4, Lines 5-15)
Regarding claim 9, Simpson discloses the invention of claim 1, Simpson further discloses wherein said curved cutting edge is semicircular (see Figs. 16A-16D showing the exposed cutting edge at any given time is semi-circular, with the remaining portion being within bearing block 2, rotating between the two portions)
Regarding claim 10, Simpson discloses: A method comprising: providing an actuating scalpel device that possesses a scalpel blade having a curved cutting edge (see Fig. 11A comprising a scalpel blade 1 having a curved cutting edge at the distal tip), a probe tip housing that fully contains said scalpel blade when in a retracted state (bearing block 2 houses blade 1 when retracted, see Col. 4 Lines 10-15), a slot in a distal end of said probe tip housing (bearing block 2 is seen to have a slot in the distal end thereof to allow blade 1 to extend through during deployment); deploying said curved cutting edge to extend outside of said probe tip housing via said slot (blade 1 is able to extend during a cutting event, see Col 4, Lines 10-20), said scalpel blade moving in an elliptical path defined by a single point on saidU.S. Ser. No. 16/592,723 Attorney Docket No. CS001 US02Notice to File Corrected Papers of October 22, 2019 Page 41 of 45curved cutting edge traveling from a) when said scalpel blade is in said retracted position to b) when deployed to move outside of said probe tip housing to c) back to said retracted position (see Col. 4, Lines 55-67 mentioning the blade rotates about axle 6, as it rotates, it emerges from the stationary position to a fully exposed position. Combined with the circular cutting motion shown in Examiner’s Diagram of Figs. 16A-16D below, thereby forming an elliptical path from the rotation of the blade and distal translation from the bearing block, every part of the blade at some point participating in such elliptical movement)
Regarding claim 11, Simpson method the invention of claim 10, Simpson further discloses controlling said deploying step from a handheld actuating body (trigger 14 is actuated at the handle of the device to initiate a cutting event, see Col. 4, Lines 16-25), wherein extending from said handheld actuating body is an elongated probe that terminates at said probe tip housing (outer housing designated as element 3 in Fig. 11A)
Regarding claim 12, Simpson discloses the method of claim 11, Simpson further discloses wherein said controlling step is accomplished via a trigger (trigger 14, see Fig. 11A) adapted to be actuated by a human hand (see Col. 4, Lines 16-18 mentioning a user can actuate trigger 14), said trigger extending from said handheld actuating body (see Fig. 11A)
Regarding claim 13, Simpson discloses the method of claim 11, Simpson further discloses moving a driving member (input rod 4, see Fig. 11A) in two degrees of freedom (input rod 4 is seen to actuate both longitudinally as well as rotationally to spin the blade 1, see Examiner’s Diagram of Figs. 16A-16D above showing placements of input rod 4 on axle 6) with said handheld actuating body, said driving member extending from said handheld actuating body within said elongated probe (see Fig. 11A showing input rod 4 extending through outer shaft 3), said driving member movably pinned to a distal scalpel end of said scalpel blade (see Col. 4, Lines 1-10, see also Fig. 11A showing attachment of input rod 4 to blade 1) thereby translating said moving step into degrees of freedom to moving said scalpel blade in said elliptical path (see Col. 4, Lines 55-67 mentioning the blade rotates about axle 6, as it rotates, it emerges from the stationary position to a fully exposed position. Combined with the circular cutting motion shown in Examiner’s Diagram of Figs. 16A-16D below, thereby forming an elliptical path from the rotation of the blade and distal translation from the bearing block, all in response to movement of input rod 4 acting on axle 6 of the blade 1)
Regarding claim 14, Simpson discloses the method of claim 13, Simpson further discloses said two degrees of freedom is accomplished by rotating gears within said handheld actuating body (see Examiner’s Diagram of Fig. 13 below)

    PNG
    media_image2.png
    333
    589
    media_image2.png
    Greyscale

Fig. 13
Regarding claim 15, Simpson discloses the method of claim 13, Simpson further discloses wherein said driving member possesses a proximal driving member end at said handheld actuating body (portion of input rod 4 attached to flange 7, see Fig. 11A) and a distal driving member end at saidU.S. Ser. No. 16/592,723 Attorney Docket No. CS001 US02Notice to File Corrected Papers of October 22, 2019 Page 42 of 45distal scalpel end (portion of input rod 4 attached to blade via pivot pin 5, see Fig. 11A), said proximal driving end and said drive member distal end defining a drive member reference line, said drive member reference line remaining parallel to when said drive member reference line is in said retracted position when in all other positions while carrying out said deployment step (reference line designated by input rod 4 is seen to be parallel with itself at all positions of movement as the rod is solid and continuous)
Regarding claim 16, Simpson discloses the method of claim 10, Simpson further discloses wherein said elliptical path is a circular path (see Fig. 15A showing blade 1 is able to rotate in a circular manner when in an extended position)
Regarding claim 17, Simpson discloses wherein said curved cutting edge is a semicircle (see Figs. 16A-16D showing the exposed cutting edge at any given time is semi-circular, with the remaining portion being within bearing block 2, rotating between the two portions)
Regarding claim 19, Simpson discloses the method of claim 10, Simpson further discloses wherein during said deploying step said curved cutting edge rotates in plane with said scalpel blade when moving in said elliptical path (as the blade is attached to the cutting edge thereon, all motion of the blade is in the same plane as movement of the cutting edge)
Regarding claim 20, Simpson discloses: An actuating scalpel device (see Fig. 11A, see Col. 3, Lines 10-15 mentioning how the device is used to cut through skin in a manner akin to a scalpel) comprising: a scalpel blade (blade 1, see Fig. 11A) having a noncircular edge (see Simpson Col. 1, Lines 5-15 incorporating reference 60/444,326 into the present application. Simpson later mentions in Col. 4, Lines 1-5 that the concentric circular blade of the present application may be replaced with any blade shown in the incorporated refence Figs. 11A-D which have non-circular cutting edges); a housing (bearing block 2, see Fig. 11A) that fully contains said scalpel blade when said scalpel blade is in a retracted state (see Col. 4, Lines 10-15); a slot in a distal end of said housing through which at least said curved cutting edge is adapted to extend (bearing block 2 is seen to have a distal slot that allows blade 1 to extend therethrough when extended);U.S. Ser. No. 16/592,723Attorney Docket No. CS001 USO2 Notice to File Corrected Papers of October 22, 2019Page 43 of 45a drive member connected to said scalpel blade (input rod 4 is attached to blade 1 by pivot pin 5, see Col. 4, Lines 5-11); means for actuating said drive member (trigger 14 (which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a trigger 304 within the handpiece, see Pg. 12, Paragraph 25) which actuates upon force applied from a user, see Simpson Col. 4, Lines 16-20); and means for driving said scalpel blade to extend out of said slot in an elliptical pathway via said drive member (input rod 4 (which is equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a driving member 334, see Pg. 10, Paragraph 22) which is actuated by trigger 14 is able to extend the blade from retracted to an extended position, see Simpson Col. 4, Lines 7-25)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 7811293 B2) in view of Gundlapalli (US 2008/0027449 A1) (previously of record)
Regarding claim 5, Simpson discloses all limitations of the invention of claim 1.
However, Simpson fails to disclose wherein said scalpel blade comprises an elongated element with said curved cutting-edge on a distal end of said elongatedU.S. Ser. No. 16/592,723 Attorney Docket No. CS001 US02Notice to File Corrected Papers of October 22, 2019 Page 40 of 45element, a pivot aperture located towards a proximal end of said elongated element, and a slotted aperture between said distal end and said proximal end.
However, in the same field of endeavor, namely surgical cutting devices, aiding in solving the problem of having a surgical blade move in an elliptical manner during use that one of ordinary skill in art would realize is a common feature in cutting devices used to cut bone, Gundlapalli discloses a cutting blade 261 (see Fig. 11) having a cutting edge (saw teeth 66, see Fig. 11) at the distal end and an elongated element (distal end of blade 261) containing a pivot aperture (aperture 266, see Fig. 11) located at the proximal end of the elongated element, and a slotted aperture (aperture 274, see Fig. 11) between the distal and proximal ends of the blade (see Fig. 11) to produce a symmetrical closed curve or loop with the cutting blade (see Paragraph 82)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, through the use of using a known technique (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to improve similar devices (methods or products) in the same way to improve upon the device of Simpson by inclusion of the mechanism of Gundlapalli, including the elongate blade therein which imparts a desired symmetrical closed curve or loop of the blade as a result of the orbital output motion disclosed by Gundlapalli. The inclusion of which would have yield a predictable result to one of ordinary skill in the art as the device of Simpson already includes a blade thereon and is able to undergo an elliptical motion when actuated, and therefore would lead one of ordinary skill in the art unable to make the obvious inclusion to improve upon the device of Simpson as the inclusion of the mechanism of Gundlapalli would be allowing the device of Simpson to have a blade able to undergo a desired symmetrical closed curve/loop.
Regarding claim 6, the combination of Simpson and Gundlapalli disclose the invention of claim 5, the combination further discloses wherein said driving member (input rod 4, see Simpson Fig. 5) is pivotally secured to said scalpel blade via a rod pin (input rod 4 is seen to attach to aperture 266 of the newly added blade of Gundlapalli via pivot pin 5 of Simpson) that extends through said pivot aperture (pivot pin 5 is seen to extend through aperture 266 of Gundlapalli in order to secure thereto) and said scalpel blade is movably connected to said probe tip housing via a slot pin that extends through said slotted aperture (blade 261 of Gundlapalli is connected to bearing block 2 of Simpson via guide pin 264 of Gundlapalli which sits in slot 268, see Gundlapalli Paragraphs 83-84), said slot pin fixedly attached to said probe tip housing (guide pin 264 secured to housing cap shown in Gundlapalli Fig. 11 and 13-14, seen to also be secured to bearing block 2 when incorporated into the device of Simpson)
Regarding claim 18, Simpson discloses all limitations of the method of claim 10.
However, Simpson does not expressly discloses wherein said scalpel blade comprises an elongated element with said curved cutting-edge on a distal end of said elongated element, a pivot aperture located towards a proximal end of said elongated element, and a slotted aperture between said distal end and said proximal end.
However, in the same field of endeavor, namely surgical cutting devices, aiding in solving the problem of having a surgical blade move in an elliptical manner during use that one of ordinary skill in art would realize is a common feature in cutting devices used to cut bone, Gundlapalli discloses a cutting blade 261 (see Fig. 11) having a cutting edge (saw teeth 66, see Fig. 11) at the distal end and an elongated element (distal end of blade 261) containing a pivot aperture (aperture 266, see Fig. 11) located at the proximal end of the elongated element, and a slotted aperture (aperture 274, see Fig. 11) between the distal and proximal ends of the blade (see Fig. 11) to produce a symmetrical closed curve or loop with the cutting blade (see Paragraph 82)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, through the use of using a known technique (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to improve similar devices (methods or products) in the same way to improve upon the device of Simpson by inclusion of the mechanism of Gundlapalli, including the elongate blade therein which imparts a desired symmetrical closed curve or loop of the blade as a result of the orbital output motion disclosed by Gundlapalli. The inclusion of which would have yield a predictable result to one of ordinary skill in the art as the device of Simpson already includes a blade thereon and is able to undergo an elliptical motion when actuated, and therefore would lead one of ordinary skill in the art unable to make the obvious inclusion to improve upon the device of Simpson as the inclusion of the mechanism of Gundlapalli would be allowing the device of Simpson to have a blade able to undergo a desired symmetrical closed curve/loop.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2021/0338264 A1 to Willard, US 2021/0275206 A1 to Anderson, and US 2021/0121195 A1 to Richards, all disclose surgical scalped or cutting devices having an elliptical-shaped blade connected to an actuation rod to provide cutting motions thereto.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.H./               Examiner, Art Unit 3771          

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771